DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot because the arguments do not apply in view of newly found reference Abe being used in combination with Kosslyn. See the new rejection below.

Double Patenting
Claims 1, 3, 10-14, and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7 and 9-10 of copending Application No. 16/433,530 in view of US PG Pub 2015/0012938 (“Kosslyn”) as presented in the previous Office Action.
**Applicant acknowledged the rejection and will take appropriate action upon the allowance of claims in the pending application**

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 10-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2015/0012938 to Kosslyn (“Kosslyn”) in view of US PG Pub 2010/0053452 to Abe (“Abe”).
Regarding claim 1, “A computing system configured for performing a set of acts comprising: encountering a trigger to switch from presenting first media content from a first source to presenting second media content from a second source” reads on a method where the meida device receives first main media segment and plays the received first main media segment (abstract, ¶0003) disclosed by Kosslyn and represented in Fig. 1 (element 31).  Kosslyn further discloses (¶0028) that the media device receives media content segment from the media delivery server (first source).  Kosslyn also discloses (¶0005, ¶0006, ¶0031, ¶0035) that the sponsored content/advertisement segments, placed in proximity to media content segments, are identified and provided using a sponsor server as represented in Fig. 1 (element 41); (¶0040, ¶0042) the device detects the ending of video/media content segment and the beginning of video advertisement as represented in Fig. 2.
As to “determining that the first media content from the first source is being presented in a muted state” Kosslyn discloses (¶0054) that the viewer of the media player mutes the presentation of the media content segment, and (¶0033, ¶0073) the system detects the audio level parameters of displayed video/media content segment or first media as represented in Fig. 5 (element 505).

As to “storing audibility data indicative of the presenting of the second media content in the muted state” Kosslyn discloses (¶0062, ¶0083) that the media device stores/records played audio level of the video advertisement as represented in Fig. 7B (element 745).
Kosslyn meets all the limitations of the claim except “detecting, within an audio signal associated with the first media content, a silent period having a duration that exceeds a threshold duration; determining that the silent period is within a threshold time of a time at which a playback device is scheduled to present the second media content; based on detecting the silent period having the duration that exceeds the threshold duration and determining that the silent period is within the threshold time of the time at which the playback device is scheduled to present the second media content, determining that the first media content…is being presented…”.  However, Abe discloses (¶0039) that when audio data with a value less than a threshold value continues for a predetermined period, it is determined to be a silence period; (¶0040, ¶0041) the device 

Regarding claim 10, “The computing system of claim 1, wherein encountering the trigger comprises determining that a first segment occurring immediately prior to a second segment is being presented, wherein the second segment is designated to be replaced with the second media content” Kosslyn discloses (¶0043) that the device determines a last frame 122 of the first video segment right before the inserted advertisement as represented in Fig. 2B (elements 120, 122, 150).

Regarding claim 11, “The computing system of claim 10, wherein the first segment is a first advertisement, and wherein the second segment is a second advertisement” Kosslyn discloses (¶0076, ¶0078) that the system places a plurality of ads into a first interstitial as represented in Fig. 6 (elements 620, 645).

claim 12, see rejection similar to claim 1.

Regarding claim 17, see rejection similar to claim 1.

Claims 2, 3, 13, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kosslyn in view of Abe as applied to claims 1, 12 and 17 above, and further in view of US PG Pub 2010/0088714 to Hawkins (“Hawkins”).
Regarding claim 2, combination of Kosslyn and Abe meets all the limitations of the claim except “The computing system of claim 1, wherein the audibility data indicative of the presenting of the second media content in the muted state comprises an identifier of the second media content and an indication of when the second media content was presented.”  However, Hawkins discloses (¶0044, ¶0047) that the TV reporting data of the viewing device is transmitted to the provider which includes advertisement identifiers that identify ads that were presented along with timing data that identify times at which the advertisements were presented by the viewing device as represented in Fig. 2.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Kosslyn and Abe’s systems by providing an identifier and timing indication of the second media content that was presented as taught by Hawkins in order to detect viewing patterns of viewing population (¶0004).

claim 3, “The computing system of claim 2, wherein the set of acts further comprises providing the audibility data to a server” Kosslyn discloses (¶0062, ¶0083) that the media device stores/records played audio level of the video advertisement and reports played audio level to the server as represented in Fig. 7B (element 755).

Regarding claim 13, see rejection similar to claim 2.

Regarding claim 14, see rejection similar to claim 3.

Regarding claim 18, see rejection similar to claim 2.

Regarding claim 19, see rejection similar to claim 3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425